DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 03/08/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1-3, 10, 11, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Allemand (US 2012/0104374 A1) as set forth in the Non-Final Rejection filled 12/10/20 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 1-3, 10, 11, and 17 under 35 U.S.C. 103 ass being unpatentable over Allemand et al. (US 2014/0338735 A1) in view of Vlaskin et al. (US 2005/0285515 A1) as set forth in the Non-Final Rejection filed 12/10/20 is overcome by the Applicant’s amendments.

Allowable Subject Matter
5.	Claims 1-4, 6, 10, 11, 16, and 17 are allowed.
	The closest prior art is provided by Allemand et al. (US 2014/0338735 A1), which discloses the following organic electroluminescent (EL) device (optoelectronic component):

    PNG
    media_image1.png
    406
    749
    media_image1.png
    Greyscale

comprising transparent electrode (718), EL material layer (716), dielectic layer (714), and electrode (712) ([0350]).  Allemand et al. discloses that the transparent electrode comprises network of nanowires that is embedded in a matrix (Abstract); the metal nanowires includes silver nanowires ([0095]).  The matrix is a host for the metal nanowires ([0111]); the matrix is, for example, conductive polymers such as PEDOT and polythiophenes ([0121]).  However, Allemand et al. does not explicitly disclose the use of the specific matrix or dopant materials as recited by the Applicant.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786